Citation Nr: 0729021	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  99-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than January 1, 
1994, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from September 1985 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The veteran's attorney presented argument at a Central Office 
hearing in March 2005.  The Board remanded the veteran's case 
for additional development in April 2005.

The veteran's attorney submitted several statements wherein a 
new Board hearing was requested.  The Board wrote to the 
veteran to clarify her intentions in regard to a hearing in 
October 2006.  The clarification was required because the 
veteran had failed to report for the previous hearing.  
Instead her attorney had presented oral argument at the 
hearing.  

The veteran was given 30 days to respond to the letter.  No 
response was received.  Accordingly, the Board finds that any 
request for a Board hearing has been withdrawn and will 
proceed to conduct its appellate review based on the evidence 
of record.

The veteran's disability rating for her service-connected 
seizure disorder was increased to 20 percent by way of a 
rating decision dated in October 1997.  The effective date of 
the increase was May 20, 1997.  This change in the disability 
rating was reflected on rating decisions dated in May 1998 
and February 2002.  However, beginning with a rating decision 
dated in July 2004, the RO has only shown the veteran's 
seizure disorder rated at the 10 percent level, effective 
from July 19, 1991.  The RO should review the ratings 
decisions issued subsequent to February 2002 to ensure that 
the proper disability rating and effective date are shown.


FINDINGS OF FACT

1.  The veteran was placed on the Temporary Disability 
Retirement List (TDRL) effective December 1, 1987.  The 
veteran's military disability was post-traumatic headaches 
and syncope associated with mild memory deficits.

2.  The veteran submitted her initial claim for VA disability 
compensation in September 1987, while still on active duty.

3.  The veteran was granted service connection for post-
traumatic headaches in January 1988, effective from December 
1, 1987.  A 30 percent rating was assigned.  The rating was 
increased to 50 percent in March 1989, effective from October 
12, 1988.

4.  The veteran was granted service connection for a seizure 
disorder, by way of a rating decision dated in July 1992.  
She was assigned a 10 percent disability rating from July 2, 
1991.  

5.  The RO found clear and unmistakable error in the July 
1992 rating decision in November 2005.  The effective date 
for service connection and a 10 percent rating for a seizure 
disorder was established as December 1, 1987.  Her combined 
service-connected disability rating was 40 percent as of 
December 1, 1987, and 60 percent as of October 12, 1988.

6.  The veteran applied for Social Security Administration 
(SSA) disability in August 1994.  She reported her post-
service employment to SSA from 1990 to 1993.  

7.  The veteran was granted entitlement to SSA disability 
benefits from October 10, 1993.

8.  The veteran submitted her formal claim for a TDIU rating 
on May 20, 1997.

9.  The veteran's service-connected disabilities, as of May 
20, 1997, consisted of post-traumatic headaches with memory 
deficits and organic personality disorder, evaluated as 50 
percent disabling, and a seizure disorder, evaluated as 10 
percent disabling.  Her combined service-connected disability 
rating was 60 percent.

10.  The veteran's disability rating for her seizure disorder 
was increased to 20 percent, effective from May 20, 1997.

11.  The veteran was granted entitlement to a TDIU rating in 
May 1998, effective from May 20, 1997.  The effective date 
was amended to January 1, 1994, in July 2004.

12.  The veteran's service-connected disabilities were not of 
such a nature and severity to require consideration of an 
extraschedular rating and were not such as to prevent her 
from securing or following a substantially gainful occupation 
prior to January 1, 1994.


CONCLUSION OF LAW

The criteria for entitlement to TDIU benefits for any period 
prior to January 1, 1994, are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 
3.340, 3.341, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran's claim was received prior 
to the enactment of the VCAA.  Her claim was substantiated in 
May 1998 when she was granted entitlement to a TDIU rating 
and assigned an effective date.  The veteran expressed 
disagreement with the effective date of the grant and was 
issued a statement of the case (SOC) in that regard in 
February 1999.  She appealed the decision in April 1999.  
Thus her appeal was perfected prior to the requirement to 
provide the notice as directed by the VCAA.

The Board previously denied the veteran's claim in September 
2002.  The veteran appealed.  The decision was vacated and 
remanded based on the Court's granting of a Joint Motion.  
The Joint Motion was based entirely on the argument that the 
VCAA notice in the case was deficient.  Based on existing 
law, the Court granted the motion in June 2003.

The Board remanded the case for VCAA notice in March 2004.  
The RO wrote to the veteran in May 2004.  The letter 
essentially asked the veteran to submit any pertinent 
evidence she had in her possession, informed her of the 
evidence required to substantiate her claim, the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf.  The veteran did not 
respond to the letter.

The RO issued a rating decision that was partial grant of 
benefits sought on appeal in July 2004.  A supplemental 
statement of the case (SSOC) was afforded the veteran that 
same month.  Notice of the rating action was provided in 
September 2004.  

The veteran has not alleged that she has been prejudiced by 
the lack of notice of how to establish an earlier effective 
date in his case.  Further, she has been represented by an 
attorney before VA from 2003 to the present.  She also has 
been represented by that attorney before the Court since 
2002.  The veteran, through her attorney, has presented 
argument for why she is entitled to an earlier effective 
date. 

Any deficiency in the notice required to establish an earlier 
effective date is overcome by the fact of the veteran's 
actual knowledge of what evidence is necessary to 
substantiate the claim, what VA is responsible for and what 
she is responsible for in support of her claim.  Further, the 
veteran has submitted evidence in her possession.  There is 
no prejudice to the veteran in this case on the basis of the 
lack of VCAA notice.  

Finally, as noted, the veteran's claim was substantiated in 
May 1998.  As a result, the section 5103(a) notice had served 
its purpose and its application was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
service medical records, private and VA medical records, VA 
examination reports, statements and records submitted by the 
veteran, a medical opinion submitted by the veteran, and a 
Central Office hearing transcript.  The case has been 
remanded on several occasions to allow for additional 
development of the record and the veteran has submitted 
additional evidence/argument on those occasions.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to her claim, with the exception of a wage and 
earning statement from the SSA which is discussed infra, has 
been obtained and associated with the claims folder, and she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.



I.  Background

The veteran served on active duty from September 10, 1985, to 
November 30, 1987.  She was placed on the Temporary 
Disability Retirement List (TDRL) at that time, effective 
December 1, 1987.  A review of her service medical records 
(SMRs) shows that she suffered a laceration to the top of her 
head on March 8, 1986.  An emergency room treatment report 
from Burlington County Memorial Hospital recorded that the 
injury occurred at 1:15 a.m. and that the veteran was being 
seen as of 1:56 a.m.  The nurse's notes report that the 
veteran struck her head when she was running under a truck 
trying to get water to put out a fire in the motor of the 
truck.  There was no complaint other than the head injury 
with laceration.  The physician's note described the 
laceration as being approximately 18 centimeters (cm) in 
length and down to the skull bone.  The veteran denied any 
loss of consciousness.  It is clear from the entry that there 
was no evidence of "blast" injuries from an explosion.  
Moreover, no such injuries were reported by the veteran.  

The veteran was seen three days later at an Army clinic with 
complaints of headaches and having fainted the day before.  
The assessment was status post laceration of the skull and 
muscle tension cephalgia.  She continued to be seen with 
complaints of headaches in March and April 1986.  The 
assessment became post-concussion/post-traumatic headaches.  
A community mental health note from April 30, 1986, said that 
the veteran was being evaluated for use of alcohol with her 
strong medications.  The veteran said that she injured her 
head when she jumped under another vehicle to get away from a 
burning van.  She said that she had had severe headaches 
daily since the injury.  The veteran said that she wanted to 
stay in the service and had plans to marry her boyfriend who 
was a drill sergeant.  

The veteran had an abnormal electroencephalogram (EEG) in May 
1986.  The report noted that the abnormal activity was 
frequently seen following head trauma, even in the absence of 
clinical seizure activity.  Skull x-rays from that time were 
reported as normal.  The veteran was seen in early June 1986 
after she passed out while brushing her teeth.  The 
assessment was vasovagal syncope secondary to headaches.  
Another entry, from late June 1986, reported that the veteran 
continued to have post-traumatic headaches with an abnormal 
EEG but a normal computed tomography (CT) scan of the head.  
There were no neurological deficits noted.  The veteran's 
complaints of headaches continued and she was referred to 
Walter Reed Army Medical Center (WRAMC) for evaluation.  

The veteran was removed from her primary military 
occupational specialty as a cook in June 1986.  She was given 
a trial period as a clerical worker.

The veteran was evaluated as an inpatient at WRAMC from July 
to September 1986.  An initial consult provided an impression 
of post-concussive syndrome.  A handwritten narrative summary 
for that period noted the history of the veteran striking her 
head while running to avoid a vehicle on fire.  She had a 
syncopal episode the next day.  She also developed headaches.  
The veteran received treatment for her headaches and several 
consults for evaluation.  She was returned to her unit for a 
trial of duty in September 1986.  

The trial was unsuccessful as the veteran continued to have 
headaches that interfered with her duties.  She was again 
evaluated at WRAMC.  The veteran had a mildly abnormal EEG in 
January 1987.  The report noted that the infrequent bursts of 
sharp and slow activity was a nonspecific pattern, and could 
be seen in a variety of clinical conditions, including 
migraines.  

A January 1987 psychiatric consult noted that pharmacological 
management was limited secondary to the veteran being 
pregnant.  Hypnosis was considered a possible therapy.  It 
was recommended that the veteran be evaluated for continued 
service.  The mental status examination was said to be 
unremarkable with no suggestion of cognitive, depressive, or 
thought disorder.  Psychological testing done in February 
1987 was interpreted to show post concussion syndrome with 
mild deficits in recent memory functions.  There was no Axis 
II diagnosis.  

The Board notes that the veteran was also seen at her parent 
unit in New Jersey in October 1986.  She complained of pain 
in the right knee area.  A bunk had fallen over and struck 
her behind the right knee.  She was seen on several other 
occasions for continued complaints of right leg pain.  

The veteran underwent medical evaluation board (MEB) 
processing in March 1987.  The diagnosis was post-traumatic 
headaches.  It was determined that the veteran was unfit for 
duty and that her case be referred to the Physical Evaluation 
Board (PEB).  The PEB originally considered the case in May 
1987.  The determination at that time was that the veteran's 
headaches made her unfit for further duty and that she should 
be separated from service with severance pay.  The PEB 
recommended a disability percentage of 10 percent.  

The PEB reconsidered its decision in June 1987.  The 
reconsideration was based on an addendum to the MEB report 
that added a diagnosis of "periods of syncope, etiology 
undetermined, seizure disorder unlikely, but possible with 
EEG evidence suggesting irritability, which may be seen 
following head trauma; however, there is no EEG evidence of a 
definitive seizure disorder."  The veteran was said to be 
presently socially and industrially debilitated by the 
frequent occurrence of her blackouts and headaches, as well 
as a mild decrease in her cognitive functioning.  The 
reconsidered decision recommended that the veteran be placed 
on the TDRL for a disability of post-traumatic headaches and 
syncope associated with mild memory deficits.  A 30 percent 
disability rating was recommended.  The findings of the 
reconsidered PEB decision were approved and the veteran was 
placed on the TDRL.

The veteran submitted a preliminary claim that was received 
in September 1987, prior to her temporary retirement.  She 
listed left leg numbness as an issue and referred the reader 
to her medical records and board proceedings as to other 
issues.  She also listed her son as a dependent.  His date of 
birth was noted to be in September 1987.  The veteran later 
submitted a copy of a certification that her son was born at 
WRAMC in September 1987.

The RO issued a rating decision that granted service 
connection for post-traumatic headaches in January 1988.  The 
veteran was awarded a 30 percent disability rating effective 
from December 1, 1987, the day after her temporary retirement 
from service.  

The veteran submitted another claim that was received in 
January 1988.  She listed head trauma, seizure disorder, and 
post-traumatic headaches as the issues involved.  She 
specifically lined out the portion of the claims form that 
needed to be completed if she considered herself to be 
totally disabled.

The veteran submitted a claim for service connection that was 
received on October 12, 1988.  She said that she had been 
experiencing problems with her left leg.  She said she did 
not know if this was attributable as a residual to her head 
injury or whether it was related to the Caesarean section she 
had in service.  She did not report any increase in the 
severity of her headaches and/or seizures.  

The veteran was afforded a VA examination in December 1988.  
As part of the examination, she provided preliminary 
information on a VA Form 21-2545, Report of Medical 
Examination for Disability Evaluation.  The veteran listed 
"none" in the section for identifying an employer.  

The Board notes that the examination report contains the 
first instance where the events surrounding the veteran's 
head injury were misreported.  The psychiatric examiner 
recorded a history of the veteran sustaining a head injury 
when she was hit in the head by a piece of metal from an 
exploding van.  [As shown supra, there is no evidence of such 
an injury.]  The veteran reported that she was consistently 
plagued by the occurrence of several things to include 
blackouts where she would lose control of herself and fall to 
the ground.  She had headaches that occurred almost daily or 
every other day.  She also had changes in her sleep pattern 
where she could go without sleep for several days in a row.  
The examiner summarized the veteran's status as one with a 
history of one to two years of a post-head injury state in 
which recent memory suffered, there was irritability and 
explosive temperament prevailed with difficulty in 
controlling emotions.  

On her general medical examination the veteran reported 
having sustained a skull fracture.  There is no evidence of 
this in the SMRs.  The veteran was x-rayed and studied by CT 
scan with no evidence of a skull fracture in service.  The 
veteran reported having blackouts off and on over the last 
two years.  She also said that she had headaches almost every 
day.  

Neither examiner recorded information about the veteran's 
employment status.  The veteran did not provide any 
statements as to her ability to work.  

The veteran submitted a statement in February 1989.  She 
asked for an update regarding her left leg claim.  

The RO denied service connection for a sensory deficit of the 
left lateral thigh by way of a rating decision dated in March 
1989.  The veteran's disability rating for her headaches was 
increased to 50 percent from the date of her claim, October 
12, 1988.  The RO also change the characterization of the 
disability to be post-traumatic headaches with memory 
deficits, organic personality disorder.  

Notice of the rating action was provided in March 1989.  The 
veteran submitted a claim to add her son to her disability 
compensation award in April 1989.

There was an initial miscommunication as to when her son was 
added to her award.  The veteran submitted a statement in 
July 1989 wherein she noted she had listed her son on her 
claim that was received in January 1988.  The RO wrote to her 
in August 1989.  It was noted that her son was added to her 
award effective from January 1, 1988.  

The veteran asked the RO to provide her a copy of the award 
letter that added her son.  She also stated that she did not 
recall receiving any retroactive payments for her son.  She 
asked for an audit of her payments.  The audit was conducted 
and the veteran was advised of an additional payment that was 
made to her bank account in October 1989.  

The veteran attempted to add her husband to her award in July 
1990.  The RO wrote to her several times to get additional 
information but did not receive a reply.  Her claim was 
disallowed, pending the necessary information, in March 1991.  
The veteran later submitted evidence to show she was married 
in March 1990.

The veteran submitted a claim for an increased rating for her 
service-connected disability that was received on July 19, 
1991.  The veteran said that she suffered from several types 
of epilepsy and dyslexia.  She also said that she had 
recently recovered from a Demerol dependency.  She also said 
that she had migraine headaches.  She did not address whether 
she was employed or not.  

The veteran submitted a statement in regard to adding her 
husband to her disability award in August 1991.  At the time 
she listed a change of address, from Albany, New York, to 
Worcester, Massachusetts, on the VA Form 21-4138.

Associated with the claims folder are VA treatment records 
for the period from August 1988 to July 1991.  The veteran 
was seen on a neurology consult in August 1988.  The examiner 
stated they obtained a history from documents presented by 
the veteran.  They indicated that she was injured when she 
was standing next to a van that exploded (again, there is no 
objective evidence of this event) and suffered a head injury.  
The veteran reported experiencing pain in the head that was 
paroxysmal, bilateral, and involved the forehead.  She would 
seek out dark and quiet.  The veteran said that she could not 
work properly around the house when she had the pain.  The 
impression was vascular headache of peculiar origin.  The 
examiner wanted a CT scan and an EEG and a return visit.  

An EEG from November 1988 was reported to show alterations 
over the posterior middle areas.  These were said to be 
similar to those seen on a previous record from August 1988.  
The report said some of the sharp transients present in the 
record may well represent epileptiform patterns but it was 
difficult to determine with certainty.  The veteran was also 
seen as an outpatient for her headaches in December 1988.  
She was noted to be unemployed at that time.  The veteran was 
seen again in the neurology clinic in March 1990.  The 
veteran was said to have a normal neurological examination.  
An entry from April 1991 noted that the veteran was seen for 
a viral syndrome.  Her occupation was noted as housewife.  A 
CT scan of the head showed no evidence of a skull fracture in 
May 1991.

The veteran was an inpatient for treatment from May to June 
1991.  Her primary treatment was for severe alcohol 
dependence.  Other diagnoses were organic personality 
disorder and traumatic brain disease and epilepsy.  The 
veteran was noted to be unemployed and with a five year 
history of problem drinking.  The veteran said she had been 
experiencing blackouts but was not sure if they were related 
to her drinking or her head injury.  The veteran gave a 
history of being injured in a car explosion.  She said she 
was given cardiopulmonary resuscitation on the scene of the 
explosion.  EEGs from May and June 1991 were said to be 
abnormal.  A history taken on admission noted that the 
veteran was a housewife.  It also noted that she had tried 
working as parking attendant for six months.  On discharge 
the veteran was deemed competent to handle VA funds.  

The veteran submitted a statement from S. D. in November 
1991.  Ms. D. related how she had known the veteran for 
"awhile now" and had observed her to have several seizures 
in 1991.  The first was in April with others witnessed in 
May, June and July.  She also found the veteran in bed after 
having what appeared to be a seizure in August.  She noted 
that the veteran was having a lot of stress because of her 
relationship with her husband. 

The veteran was afforded a VA examination in February 1992.  
The veteran reported taking Tegretol for her seizures.  She 
said she had seizures, normally in her sleep, and had about 
two seizures per month.  She also complained of having 
headaches all of the time but was not taking any medication 
for the headaches.  The veteran said that she had memory 
difficulties such as putting food in the oven.  She also said 
that she had difficulty in comprehending written material and 
problems with long-term memory.  The veteran reported being 
fatigued all of the time and had to take naps.  She said that 
she was not working and spent her waking time caring for her 
child.  The impression was post-traumatic headaches, 
personality disturbance and seizure disorder, accompanied by 
such specific cognitive deficits that affect memory and 
reading.  

The veteran was granted service connection for a seizure 
disorder by way of a rating decision dated in July 1992.  She 
was awarded a 10 percent rating.  The effective date for the 
grant of service connection and the 10 percent rating was as 
of July 2, 1991.  (The Board notes that the veteran's claim 
was received on July 19, 1991, but was dated July 2, 1991.  
The latter date appears to be the date used by the RO for the 
effective date.)  The veteran's combined service-connected 
disability rating was now 60 percent.  Finally, the rating 
decision noted that a future examination would be scheduled 
in February 1994.  [The Board notes that the effective date 
for the grant of service connection and the assignment of a 
10 percent rating was amended to July 19, 1991, by way of a 
rating decision dated in July 2004.  However, the change made 
no difference in the veteran's compensation as her payments 
were based on the beginning of the next month.  See 38 C.F.R. 
§ 3.31 (2006)].

The veteran was afforded a VA examination in April 1994.  The 
veteran said she continued to have seizures with variable 
frequency.  In recent months her seizures had been primarily 
nocturnal.  She said she had her last daytime seizure, with 
incontinence, approximately one month earlier.  The veteran 
said the majority of her nocturnal seizures involved tongue 
biting.  She also complained of severe headaches.  They were 
described as a pulsating on the left side of the head and 
were associated with nausea and vomiting.  The examiner 
provided initial diagnoses of post-traumatic seizure disorder 
and post-traumatic headache.  The examiner provided an 
addendum after a review of the veteran's records.  The 
examiner stated that the records showed the veteran had had 
considerable treatment for a seizure disorder, alcoholism and 
on several occasions had EEGs that showed sharp waves either 
on the left side or bilaterally in the temporal region.  He 
said these were consistent with the diagnosis of seizure 
disorder.  The examiner said the veteran also had a long 
history of heavy alcohol intake for which she was receiving 
care at the Worchester [VA] clinic.  The final diagnoses were 
post-traumatic epilepsy, post-traumatic headache, and alcohol 
abuse.

The RO issued a rating decision that continued the veteran's 
disability rating at the 50 percent level for her service-
connected post-traumatic headaches with memory deficit, and 
organic personality disorder in June 1994.  Notice of the 
rating action was provided in July 1994.  

The veteran submitted a form to the RO authorizing release of 
her VA information to the Social Security Administration 
(SSA) in September 1994.  A request for VA records was 
received from the Executive Offices of Human Services, 
Massachusetts Disability Commission in October 1994.  The 
request was for medical records for the veteran.  The records 
were provided in November 1994.  

The veteran submitted a formal claim for a TDIU rating, via a 
VA Form 21-8940, that was received by the RO on May 20, 1997.  
The veteran reported that her service-connected disabilities 
affected her full time employment as "about 3-4 years ago."  
She also reported that she was unsure as to when she last 
worked full time, thinking it was also "3-4 years ago."  
The veteran reported she had started receiving SSA benefits.  
The only employment listed by the veteran was for a hot dog 
shop where she worked 15 hours a week.  She listed only a 
beginning date of employment of 1993.  She said that she lost 
considerable time from work.  She said she left her last 
employment because of her service-connected disabilities.

The veteran also submitted copies of VA treatment records for 
the period from May 1993 to May 1997.  The records reflect 
treatment for prurigo nodularis a contusion to the right 
knee, and a refill of allergy medication.

The veteran was afforded a VA neurology examination in July 
1997.  The veteran said that she continued to experience 
seizures but they were mostly nocturnal.  She said she would 
wake up after a seizure and find she had urinated, bitten her 
cheek, and until she had bought a waterbed, fallen out of 
bed.  Her last seizure was approximately two weeks earlier.  
The veteran said she had the nocturnal seizures on a regular 
basis.  She took Tegretol for her seizures.  The examiner 
noted that a CT scan of the brain from May 1991 was normal.  
However, an EEG from that time was abnormal.  The veteran 
also said she had daily headaches that were associated with 
vomiting on a regular basis.  She took Darvocet for her 
headaches.

The veteran reported it was difficult for her to fall asleep.  
The veteran denied any regular alcohol use.  The veteran 
reported having difficulty in comprehending written language. 
She would also occasionally have difficulty in naming an 
object.  The veteran said she did not leave her home unless 
she was accompanied by another party.  The veteran was not 
under any active psychiatric management.  The examiner stated 
that the veteran was able to communicate with no obvious 
paraphasic disorder.  The impression was traumatic seizure 
disorder, traumatic organic brain syndrome, chronic post-
traumatic headaches, and sleep disturbance and behavioral 
disorder manifested by difficulty in leaving her home.  

The RO issued a rating decision in October 1997.  The 
decision continued the rating for the veteran's headaches at 
the 50 percent level.  The veteran's disability rating for 
her seizure disorder was increased to 20 percent, effective 
from the date of the TDIU claim, May 20, 1997.  The RO 
deferred a decision on entitlement to a TDIU rating.  

VA treatment records for the period from July 1996 to April 
1998 reflect that the veteran was prescribed medication over 
the phone for what she said was a migraine headache of 4 days 
duration in December 1997.  

The veteran's SSA records were received in April 1998.  Of 
note, the veteran was determined to be entitled to disability 
benefits effective October 10, 1993, in August 1996.  The 
primary disability was listed as organic mental disorders and 
the secondary disability was listed as anxiety related 
disorders.  The Board notes that there was a date of March 6, 
1986, originally listed for the date the disability began.  
This was lined out and the October 1993 date inserted.  The 
March 1986 date corresponds to the approximate date of the 
veteran's injury in service.

The records also include a work history provided by the 
veteran as part of her claim for SSA benefits that was 
submitted in August 1994.  The veteran noted her service and 
that her primary job was a cook.  She listed employment with 
the military to October 1987.  She reported work as a driver 
for an auto auction from 1990 to 1991.  She said that she 
worked five days a week and earned $7 per hour.  She next 
worked as a cook at a nursing home from September 1991 to 
June 1992.  This was also for five days a week and she earned 
$7.50 per hour.  The veteran's last employment was as a 
short-order cook for a "family owned restaurant" from 
August 1992 to October 1993.  She reported that she worked 
three to six days per week and made $6.75 an hour.  The 
veteran noted the training she had as a cook in service and 
her various job requirements at that time.  She noted that 
she was unable to use her cook/management skills on a long-
term basis because people were reluctant to hire her due to 
his epileptic condition that she termed as an insurance 
liability.

Medical records from SSA include records from St. Vincent's 
Hospital in Worcester, Massachusetts, for the period from 
June 1992 to August 1993.  The veteran was seen for an injury 
to her right big toe in June 1992.  She was noted to be 
employed as a cook.  In August 1992 the veteran was seen 
after having had a seizure at home.  The veteran had been 
drinking before her seizure.  She was still noted as employed 
as a cook.  The veteran was treated again in October 1992.  
She had been involved in a motor vehicle accident (MVA) where 
she was the driver of her car.  The veteran's car was 
stationary when it was struck by another vehicle.  She struck 
her left side, including her head, as a result of the 
collision.  The veteran was seen for seizure activity in 
April 1993.  The records noted that the veteran was a heavy 
drinker and that she had stopped taking her Tegretol 
approximately two months earlier.  No occupation was listed 
on the main record.  She was seen again for seizure activity 
in July 1993.  She was noted to be noncompliant with her 
medications.  The veteran was seen for an abdominal wall 
contusion from a refrigerator falling on her in August 1993.  
The Board notes that no occupation was listed on the main 
record sheet for the July and August 1993 treatments.

Physical therapy records, beginning in December 1992, noted 
that the veteran was employed.  Her job duties included 
standing for 4 hours straight, some bending, lifting, and 
reaching.  She had complaints of pain involving her cervical 
and lumbar spine as a result of the MVA in October 1992.  She 
had additional physical therapy for residuals of the MVA in 
July 1993.  She complained of pain in the lumbosacral area.  
She also said that she had difficulty lifting heavy objects 
at work.  She was able to do all of her housework but had 
increased pain.  The veteran was seen into August 1993 when 
attempts to reach her were unsuccessful.  

Records from Adcare Hospital, for the period from April to 
May 1993, show that the veteran was admitted for 
detoxification.  Her alcohol use was noted in the April 1993 
records from St. Vincent's.  The records noted the veteran's 
seizure disorder and that she complained of headaches that 
were bi-temporal.  They were occasionally 'on" the back of 
her neck with nausea and vomiting.  The veteran said she had 
them off and on and that vodka helped with them.  The veteran 
denied any other medical problems.  She was noted to live 
alone below her family.  The diagnoses were alcohol 
dependence, seizure disorder, and question of major 
depression.  

VA treatment records for the period from May 1993 to November 
1993 show that the veteran was seen in the mental health 
clinic on several occasions.  In May 1993 the veteran gave a 
history of being injured in service when a van caught fire 
and exploded.  The veteran said she had trouble holding on to 
jobs for longer than 4 months because she would either quit 
or be fired for being out a lot due to her migraine 
headaches.  The veteran reported she had moved from New York 
to Massachusetts a year ago (May 1992) to be with friends.  
She lived with her 5 year-old son in a large apartment.  She 
said the father of her son was in the service with her but 
she never asked for child support.  The veteran was seen for 
alcohol dependency in Jun 1993.  At that time she told the 
examiner that she sustained a compound skull fracture when 
she injured in service and treated at WRAMC for 17 months.  
She said she began drinking after the accident and used 
alcohol to calm herself.  

Of record is a biopsychosocial assessment that was begun in 
October 1993.  The veteran reported that she was presently 
unemployed.  The veteran provided information regarding her 
accident in service and said she fractured her neck, knee and 
fingers and had broken ribs.  She also said she was in a coma 
for the first few months after the accident.  

The veteran underwent a psychological evaluation by M. 
Taylor, Ph.D., in November 1994.  The veteran's work history 
was noted, and is essentially the same as reported by her 
supra.  She said she had to discontinue working at the 
restaurant in October 1993 because of her physical problems, 
characterized as migraine headaches and seizures.  The 
examiner said she was cognitively capable of performing a 
full range of activities of daily living but her physical 
problems were somewhat limiting.  The diagnoses were mixed 
substance abuse, continuous (alcohol and prescription drugs), 
post-traumatic stress disorder (PTSD), organic personality 
syndrome, migraine headaches, by history, and seizure 
disorder, by history.  The examiner opined that the veteran 
could not handle the physical and mental demands of an 
ordinary work assignment because of the severity of the 
diagnoses provided.  He said the veteran was barely able to 
perform routine daily activities and was somewhat dependent 
on her male friend and roommate to assist her with parenting 
responsibilities and performing household chores.  

Additional VA records through July 1996 did not provide any 
additional pertinent information regarding the veteran's 
employments status prior to October 1993.  

The veteran underwent a psychological evaluation by T. D. 
Horton, Ph.D., in September 1996.  The veteran reported that 
the "DDS" personnel had listed her disabling condition as 
alcoholism.  She felt she was unable to work because of 
seizures, headaches, and a sleep disorder.  The examiner 
noted that the veteran struggled to recall specific 
historical information, such as dates of her most recent 
employment.  The veteran said she suffered a head injury in 
service because of an ammunition explosion.  She said she had 
a fractured skull, and had back and leg injuries with 
numbness that continued in her left leg.  The veteran said 
she most recently worked in the early 1990's when she was 
employed for a year as a cook.  She said the job ended 
because of her frequent absences due to illness.  The veteran 
reported that she had not been involved in a steady 
relationship for many years.  She told the examiner that the 
father of her child was killed in the same explosion where 
she was injured.  This statement is in contrast to an earlier 
statement where the veteran indicated the father of her son 
was alive and she chose not to pursue child support.  
Moreover, the veteran's accident was in March 1986 and her 
son was born in September 1987.  Thus, it is unlikely that 
the father of her son was killed in an explosion in March 
1986.  

Dr. Horton conducted a number of psychological tests.  He 
concluded that the veteran had a complex diagnostic picture 
that included the use of multiple medications, partially 
controlled seizures, disturbed sleep patterns, and poor 
recall for historical information that he said was all 
secondary to severe head trauma.  The examiner said the 
veteran met the diagnostic criteria for nicotine dependence 
and amnesic disorder due to severe head trauma.  He said she 
also probably met the criteria for an anxiety disorder and 
sleep disorder.  He said that test findings were consistent 
with the presence of language deficit.  Finally, the examiner 
stated that the veteran's capacity to manage work setting 
demands, the presence of language impairment, memory 
impairment, sleep disorder, and anxiety disorder would make 
it exceptionally difficult for her to manage the demands of 
most employment settings.

The veteran was also evaluated by B. O'Sullivan, M.D., in 
October 1996.  He noted that substance abuse was not a 
current contributing factor.  He said that it appeared that 
the veteran had lost considerable intellectual ability 
secondary to her head trauma and would need an unusual amount 
of extra supervision to compensate for her deficiencies.  

The RO granted entitlement to a TDIU rating, and entitlement 
to Dependents; Educational Assistance (DEA) in May 1998.  The 
effective date for the grant of benefits was established as 
of the date of claim, May 20, 1997.  

The veteran submitted her notice of disagreement with the 
effective date for her TDIU rating in January 1999.  The 
veteran said that she originally filed her claim in 1991 and 
she had not been able to work since that time.  

The veteran submitted her substantive appeal in April 1999.  
She contended that the effective date for her TDIU rating 
should go back to the date she got out of service.  

The veteran submitted a statement asserting she should be 
considered "100% permanent and total disability."  She said 
she had not been working for the last 5-6 years.  She also 
said she would like back pay for the total years she had not 
been employed.  

The Board issued a decision that denied the veteran's claim 
for entitlement to an earlier effective date than May 20, 
1997, for her TDIU rating in September 2002.  The Board noted 
that the veteran met the schedular criteria for consideration 
of a TDIU rating at the time she submitted an increased 
rating claim in July 1991.  However, there was not evidence 
of record to demonstrate her unemployability because of her 
service-connected disabilities.

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The Joint Motion was limited to the Board not providing an 
adequate statement of reasons or bases for its determination 
that the veteran had been provided with adequate VCAA notice.  
The Court granted the Joint Motion for remand in June 2003 
and returned the case to the Board.

The Board wrote to the veteran in September 2003.  She was 
advised that the case was returned to the Board by the Court.  
She was further advised that she had 90 days to submit 
additional evidence or argument in support of her claim.  The 
veteran's attorney requested an extension of time to submit 
additional evidence and was granted the extension in January 
2004.

The veteran, through her attorney, submitted additional 
argument and evidence in January 2004.  The evidence included 
a medical opinion from C. N. Bash, M.D., dated in January 
2004.  The attorney argued that the veteran should be 
entitled to an effective date for her TDIU rating of January 
22, 1988.  He stated that this was the veteran's initial 
application for VA disability compensation.  He noted that 
the veteran was noted to be unemployed at the time of a VA 
examination in December 1988.  It was also noted that a 
discharge summary from June 1991 reported that the veteran 
was unemployed.  The attorney specifically referenced a 
letter from the RO that provided notice of the July 1992 
rating decision.  The reference was that the RO did not 
inform the veteran that she had been denied a TDIU rating at 
that time.

Dr. Bash said that he was offering a medical opinion 
regarding the veteran's ability to work in light of her brain 
injury and seizure disorder.  He said he had reviewed the 
claims folder which included her SMRs, post-service medical 
records, lay and physician statements, and a medical 
literature review.  Dr. Bash stated that it was his opinion 
that the veteran's in-service head injury was causing her 
current chronic seizure disorder and mental deficits.  He 
further stated that:

It is my opinion that this patient's 
mental deficits caused by her in-
service head injury has made her 
unemployable since she left service 
in 1987 because she has not been 
able to perform or maintain 
employment in her area of training, 
she has been deemed unemployable by 
the social security administration 
[sic], she has had several VA and 
non VA physicians state that she is 
not able to be employed, she has had 
little if any taxable income since 
she left military service in 1987 
and she has had persistently 
abnormal EEGs which show recurrent 
seizure activity.  

Dr. Bash went on to cite to certain "facts" from the record 
to support his opinions.  However, his "facts" were not 
always attributed to the correct source and/or date.  Of note 
Dr. Bash attempts to show that his first paragraph of facts 
is related to an event of April 20, 1988, a period after the 
veteran's service, when it is actually a restatement of 
several medical entries, from various dates, that have been 
tied together.  The information is taken directly from the 
veteran's MEB in service and reflects her status at that 
time.  The "quotes" used by Dr. Bash are entirely from the 
veteran's SMRs.  The statement about the veteran being unable 
to work three to five days a week was a reference to a trial 
as a clerical worker during service but the noise was too 
much for her.  

The November 1994 finding by Dr. Taylor is included in the 
SSA records and served as a basis for the SSA determination 
that the veteran was unable to work from October 1993.  

One incorrect fact that has been reported in numerous 
evaluations, to include that of Dr. Bash, is that the veteran 
was an inpatient for 17 months at WRAMC.  That is not the 
case.  She was an inpatient for approximately three months in 
1986 and again for several months in 1987 prior to her 
placement on the TDRL.  The statement of her period of 
hospitalization is meant to convey that her injury required a 
17 month period of hospitalization for treatment and that is 
not the case.  Without minimizing the serious nature of the 
veteran's head injury, it must be said that her 
hospitalization was for assessing her complaints, beginning 
several months after her accident and not because she 
required inpatient treatment for the initial injury.

The Board remanded the case for the RO to provide the 
required VCAA notice in March 2004.  This was to comply with 
the requirements of the CAVC order that granted the Joint 
Motion.  The RO issued the notice by way of a letter dated in 
May 2004.

The RO issued a rating decision that established an earlier 
effective date for the veteran's TDIU rating in July 2004.  
The effective date was established as of January 1, 1994.  
The decision noted that the veteran reported that she was not 
working at the time of her VA examination in February 1992 
and that a TDIU claim should have been invited at that time.  
The decision further advised that an earlier effective date 
could not be established because the veteran had reported her 
work history inconsistently.  She was told that if she 
submitted a detailed statement with regard to her work 
history and income from July 19, 1991, to January 1, 1994, 
the effective date issue would be reconsidered.  

The veteran was issued a supplemental statement of the case 
(SSOC) in July 2004.  The SSOC discussed the evidence added 
to the record and the basis for the decision to partially 
grant the veteran's claim on appeal.  

The veteran's attorney submitted additional argument in 
November 2004.  The attorney challenged the legal sufficiency 
of the SSOC and stated that the RO failed to consider the 
legal argument he submitted and the opinion of Dr. Bash.  The 
attorney is incorrect.  The SSOC clearly acknowledges receipt 
of the January 2004 submission, to include the legal argument 
and medical opinion.  The medical opinion is specifically 
addressed in the SSOC.  It was also argued that the RO failed 
to adjudicate a claim for service connection for a seizure 
disorder from January 1988.  The attorney contended that an 
extraschedular rating should have been considered in 
adjudicating the veteran's TDIU claim.  

The attorney referred to the RO's instructions regarding 
employment and income information from July 1991 in order to 
reconsider the effective date.  The attorney asserted that 
the veteran was involved in a traumatic vehicle explosion in 
service that left her barely alive and able to function.  The 
Board must address this assertion as it is clearly inapposite 
to the evidence of record.  The hospital records for the time 
of the veteran's head injury are of record as well as the 
immediately succeeding SMRs.  There is no evidence of any 
threat to the veteran's life in regard to her head injury at 
any time.

The attorney also contended that VA had a duty to obtain a 
wage and earnings statement from the SSA to document the 
veteran's earnings.  

The attorney presented oral argument before the undersigned 
in March 2005.  The hearing was scheduled to afford the 
veteran an opportunity to testify but she did not appear.  
The attorney contended that the veteran's annotation that she 
was not employed on a VA Form 2507 [sic], it was a VA Form 
21-2545, in December 1988 constituted an informal TDIU claim.  
He also noted that a VA discharge summary from June 1991 also 
reported the veteran as unemployed.  The representative 
referred to the opinion from Dr. Bash and the veteran's low 
earnings after service.  He did not identify the evidence to 
support his contention of low earnings.  The argument was 
again raised that the veteran should be granted service 
connection for a seizure disorder based on a claim from 
January 1988.  

The Board remanded the case again in April 2005.  The Board 
referred the issue of entitlement to an earlier effective 
date for the grant of service connection for a seizure 
disorder.  It was determined that the issue was inextricably 
intertwined with the issue of an earlier effective date for 
the TDIU issue.  The RO was also to request the veteran to 
either provide a copy of her wage and earnings statement or 
authorize the RO to obtain one for her.  

The RO wrote to the veteran in May 2005.  She was asked to 
provide a copy of her SSA wage and earnings statement or to 
authorize the RO to obtain the statement on her behalf.  The 
RO also denied entitlement to an earlier effective date for 
service connection for a seizure disorder in May 2005.

The veteran's attorney requested that the RO obtain a copy of 
the veteran's SSA wage and earnings statement in May 2005.  
He also requested that the RO provide him with a copy of the 
statement.

The RO issued a rating decision that established an earlier 
effective date for service connection for the veteran's 
seizure disorder in November 2005.  The effective date for 
service connection was established as the day after the 
veteran's temporary retirement from service, December 1, 
1987.  The RO also established a 10 percent rating for the 
seizure disorder from that date.  The change in effective 
date was based on a finding of clear and unmistakable error 
in the rating decision of July 1992.

This determination meant that the veteran's combined service-
connected disability compensation was 40 percent as of 
December 1, 1987, and 60 percent as of October 12, 1988.  

The RO issued a SSOC on the earlier effective date for the 
TDIU issue in November 2005.  The RO noted that the veteran 
had not provided evidence of her earnings and had not 
provided authorization for the RO to request information 
about the earnings.  

The veteran provided a signed authorization for the RO to 
obtain information regarding her wages and earnings from the 
SSA in December 2005.  In a separate submission, also dated 
in December 2005, the veteran's attorney cited the language 
used by the MEB that the veteran was socially and 
industrially debilitated.  He argued that this finding and 
the fact that the veteran was unemployed raised a claim for 
TDIU when she was retired.  

Associated with the claims folder is a Report of Contact 
(ROC) dated in February 2006.  The ROC noted a conversation 
between an RO employee and a contact at SSA regarding the 
veteran's wage and earnings statement.  The SSA contact 
advised that the veteran should be provided with SSA Form 
7050 so that she could provide the necessary information and 
authorization to obtain the requested records.

The RO forwarded a copy of the form by way of a letter dated 
in February 2006.  The veteran was informed that her prior 
authorization for the SSA records had expired.  The veteran 
was asked to complete the form to allow the RO to obtain her 
records.  She was also asked to advise the RO if she sent the 
form directly to the SSA.  Finally, the RO advised that if no 
response was received from the veteran within 60 days, her 
claim would be reviewed based on the evidence of record.

The veteran's attorney responded to the RO in March 2006.  He 
acknowledged receipt of the RO's letter transmitting the 
records request.  He disputed the need for the use of the 
form to obtain the wage and earnings statement.  He contended 
it was within the RO's duty to assist to obtain the 
statement.  He added a paragraph asking for the RO to explain 
its policy on requesting SSA records.  Finally, the attorney 
noted the change in effective date for service connection for 
a seizure disorder but questioned what disability rating was 
in effect from December 1, 1987.  

The RO wrote to the veteran in April 2006.  The RO noted that 
the veteran had not submitted the completed form to allow for 
the request of her SSA wage and earnings statement.  The 
letter again informed the veteran of the need for the use of 
the form and that the necessary information could not be 
obtained without her consent.  The veteran was informed that 
the RO would wait until May 10, 2006, before deciding her 
case on the evidence of record.  

The veteran did not respond to the RO's letter.  The RO 
issued a SSOC in May 2006.  The SSOC listed the exchange of 
correspondence and prior authorization received from the 
veteran.  The SSOC also noted that the veteran failed to 
respond to the RO's request for her to complete the form or 
submit the statement on her own.  

The veteran's attorney wrote to the RO in May 2006.  He asked 
that the veteran's appeal be forwarded to the Board.  He also 
asked the RO to clarify what disability rating was in effect 
for a seizure disorder from December 1, 1987, to July 2, 
1991.  

The RO responded in June 2006.  The RO informed the veteran, 
through her attorney, that she was granted service connection 
for a seizure disorder, with a 10 percent rating, effective 
from December 1, 1987.  It was noted that this brought the 
veteran's combined disability rating to 40 percent as of that 
date.  The letter wrongly advised that the veteran's 
disability rating for her seizure disorder continued at the 
10 percent rating.  Her disability rating for a seizure 
disorder was increased to 20 percent in October 1997, 
effective from May 20, 1997.  

II.  Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that if there is only one such disability, this disability 
shall be ratable as 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

The regulation also provides that, for the purpose of one 60 
percent disability, or one 40 percent disability in 
combination, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  Id.  
The veteran's service-connected disabilities result from a 
single accident. 

Further, it is the established VA policy that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  Therefore, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans unemployable by reason of service-connected 
disabilities, but who fail to meet the standards set forth in 
paragraph (a) of 38 C.F.R. § 4.16.  See 38 C.F.R. § 4.16(b) 
(2006) (emphasis added); see also 38 C.F.R. §§ 3.340, 3.341 
(2006).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2)(West 
2002); 38 C.F.R. § 3.400(o) (2006); Harper v. Brown, 10 Vet. 
App. 125 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2006).  

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2006).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim and pointed out that the 
applicable statutory and regulatory provisions, properly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications for 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2006); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  See VAOPGCPREC 12-98.  With 
regard to the regulatory history of 38 C.F.R. § 3.400(o)(2), 
the GC noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  

The Court has held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. § 
4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. at 421.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Roberson that when a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, VA must consider a TDIU rating.  
Roberson, 251 F.3d at 1384.

The veteran was placed on the TDRL with a 30 percent 
disability rating from the military in December 1987.  A 
rating based by the Army's use of VA's Schedule for Rating 
Disabilities.  Despite the use of the terminology that the 
veteran was socially and industrially debilitated, the 
veteran was not adjudged to be any more impaired than the 30 
percent rating.  In fact, the original proposed disability 
rating was at the 10 percent level prior to her retirement.

The veteran was granted service connection, and awarded a 30 
percent disability rating, for post-traumatic headaches based 
on her SMRs in January 1988.  As noted supra, the veteran's 
initial claim for VA benefits was submitted while she was 
still on active duty.  Thus her employment status was not at 
issue at that time.

The veteran next submitted a formal claim, via a VA Form 21-
526, in January 1988.  She purposefully crossed out the 
entire section of the form that related to information for 
individuals claiming to be totally disabled.  It is 
reasonable to conclude that this elective action on her part 
meant that she had no intention of claiming that she was 
unemployable at that time.  Thus there was no formal or 
informal claim for TDIU raised at the time of her claim in 
January 1988.

The veteran's notation of "none" in response to whether she 
was employed at the time of her VA examination in December 
1988 is not an informal claim for a TDIU rating.  See 
38 C.F.R. § 3.157(b)(1).  In reading the submission, in 
context with all of the information of record at that time, 
it would be beyond speculation to conclude that her report of 
not being employed rose to the level of her being unable to 
obtain and maintain substantially gainful employment solely 
due to her service-connected disability.  The fact that an 
individual is not employed does not equate to them being 
unemployable absent some evidence of unemployability.

The Board finds that the veteran was merely reporting her 
employment status, one year after service, rather than 
asserting a claim.  Moreover, the VA examination report 
itself provided no evidence to support a conclusion that the 
veteran was unemployable as a result of her service-connected 
disability.  

The RO's action to increase the veteran's disability rating 
for her headaches to 50 percent in March 1989 was an 
acknowledgement of an increase in her disability.  However, 
the 50 percent rating did not satisfy the criteria for a TDIU 
rating and there was no evidence of record at the time to 
demonstrate the veteran required hospitalization for her 
headaches.  As the veteran reported she was not employed, 
there was no assessment possible of whether there was marked 
interference with employment.  Thus there was no basis for 
consideration of an extraschedular rating.

The Board notes the later change of the veteran's combined 
disability rating, based on the CUE decision establishing an 
earlier effective date for the 10 percent rating for a 
seizures disorder, that provided a combined rating of 60 
percent as of October 1988.  However, that change, while 
establishing that the veteran met the criteria for a TDIU 
rating under 38 C.F.R. § 4.16(a), did not change the weight 
of the evidence that failed to show that the veteran was 
unemployable.  

The Board notes that the veteran was very much aware of her 
benefits and conditions for increasing her benefits from 1987 
to 1991.  She added her son to her disability award and her 
husband as well soon after service.  The veteran argued for 
retroactive benefits for her son, back to her date of 
retirement.  She asked for a refund of money she had paid for 
education benefits during service.  She promptly notified the 
RO on several occasions when a check was not received.  The 
evidence clearly demonstrates that the veteran was aware of 
her benefits, how to obtain an increase in benefits, and was 
responsive at any time when she felt she had not received her 
benefits.  The record clearly supports a conclusion that if 
the veteran was unemployable due to her service-connected 
disabilities, she was able to communicate that fact to VA.  
She did not.

VA treatment records for the period from August 1988 to July 
1991 do not support a finding of the veteran being 
unemployable as a result of her service-connected 
disabilities.  She was noted to be a housewife by outpatient 
entry in April 1991 and on her admission for alcohol abuse in 
May 1991.  Again, although not employed, the evidence does 
not mean the veteran was unemployable.  She described herself 
as a housewife but did not say she unable to work because of 
her disabilities.  

The evidence of record does not support a conclusion that the 
veteran had raised a claim for a TDIU rating in 1988 or 1991.  
See Norris, Roberson; see also 38 C.F.R. § 3.57(b)(1).  
Although the veteran met the criteria for consideration of a 
TDIU rating under 38 C.F.R. § 4.16(a) as of October 1988, 
based on the CUE decision, the evidence did not show her to 
be unemployable as a result of her service-connected 
disabilities.  Also as noted, the evidence of record did not 
support consideration of an extraschedular rating under 
38 C.F.R. § 4.16(b).  The veteran's disability did not 
require frequent hospitalization, and, because she was 
unemployed or was being a housewife, there was no evidence of 
a marked interference with employment.  

The veteran was afforded a VA examination in April 1994 as 
part of a scheduled future examination.  No history of the 
veteran's employment was noted in the report.  

Outside of several VA medical records dated between May 1993 
and May 1997, nothing further was received from the veteran 
until her formal TDIU claim was received on May 20, 1997.  

The SSA records contain the veteran's own submission of her 
work history, one that was accepted, and relied on, by the 
SSA in its final determination of her disability status and 
effective date.  The veteran reported being employed full-
time after service as a driver from 1990 to 1991, and then as 
a cook between September 1991 and October 1993.  Her 
employment in 1992 and 1993 is also documented by the medical 
records from St. Vincent's that record her various complaints 
and how she is affected at work by her physical complaints at 
least through July 1993.  Moreover, the veteran's wages were 
not such that her employment would be considered to be 
marginal at the time.  See generally Faust v. West, 13 Vet. 
App. 342 (2000).

In addition, although the RO considered the veteran for a 
TDIU rating based on her statement of being unemployed at 
that the time of her VA examination in February 1992, her SSA 
employment records clearly show her as employed at the time 
of that VA examination.  

The November 1994 report from Dr. Taylor is the first 
objective medical evidence of the veteran's unemployability 
from a medical standpoint.  Even with that assessment, his 
primary diagnoses were mixed substance abuse, continuous, to 
include alcohol and prescription drugs, and PTSD.  Two 
medical conditions that are not service connected.  He 
referred to the veteran's headaches and seizures by history 
only.  The September 1996 report from Dr. Horton noted that 
the veteran's several impairments, to include nonservice-
connected sleep disorder and anxiety disorder, would make it 
exceptionally difficult for her to manage the demands of most 
employment settings.  Finally, there is the October 1996 
report from Dr. O'Sullivan who also stated that the veteran 
would have a difficult time working at a job.

As noted supra, the SSA determined the onset of the veteran's 
disability as of October 10, 1993.  The primary disability 
was organic mental disorders and the secondary was anxiety 
related disorders.

The remainder of the medical evidence added to the record, 
with the exception of the opinion from Dr. Bash, does not 
impact the question of an earlier effective date for the 
veteran's TDIU.  In regard to the opinion from Dr. Bash, the 
Board finds the opinion to have little probative value.  Dr. 
Bash said that the veteran had been unable to work in her 
area of training.  By itself this statement is of little 
value in assessing the situation and would not be 
determinative of a finding of unemployability.  It is 
factually incorrect in this case.  The veteran's main 
training in service was as a cook.  Her employment, as noted 
in the SSA records was as a cook from 1991 to 1993.  Dr. Bash 
failed to address the veteran's documented post-service 
employment, in any capacity, in his opinion and how that 
would impact his assessment of the veteran being unemployable 
from the day she left service.  Further, he stated that the 
veteran has had VA and non-VA physicians say she is not able 
to be employed.  Those opinions have been noted in this 
decision.  However, they relate to opinions rendered in 1994 
and later.  There is no such opinion of record between 1987 
and 1994.  Dr. Bash also refers to the veteran's "little if 
any taxable income" in his opinion.  There is no factual 
basis to support this conclusion in the record that he said 
he reviewed.  No income data was provided by the veteran, her 
attorney, or Dr. Bash at the time this opinion was provided 
in 2004, or since.  In total, the opinion does not 
demonstrate that the veteran was unable to obtain and 
maintain substantially gainful employment, based on her 
service-connected disabilities, immediately on her retirement 
in December 1987 as he opined.  Since Dr. Bash limited his 
finding to that date, the opinion does not provide any 
support for determining a different effective date for the 
veteran's claim.  

The RO decision of July 2004 held that the veteran met the 
schedular requirements for a TDIU rating as of July 1991.  
This was prior to the finding of CUE in the July 1992 rating 
decision.  The RO also noted that the veteran was unemployed, 
by her statement, at the time of the VA examination in 
February 1992.  Accordingly, it was determined that the RO 
should have "invited" a claim for TDIU at that time.  The 
RO then re-adjudicated the veteran's claim and established 
her effective date as of January 1, 1994.  The RO based this 
determination on the veteran's TDIU claim from May 1997 when 
she said she had last worked "3-4 years ago."  The RO 
established December 1993 as the last period of work based on 
the statement and established the effective date of January 
1, 1994.

The veteran was informed of the need for information to 
establish her work history as her prior reporting was 
considered to be inconsistent.  This led to the veteran 
asking that the RO obtain a wage and earnings statement from 
the SSA.  As noted elsewhere in this decision, the Board 
attempted to obtain the statement; however, it required the 
cooperation of the veteran.  Unfortunately, the cooperation 
was not extended.

In that regard the Board was given an initial authorization 
to obtain the statement from the SSA.  However, the records 
were not requested right away.  As documented in a Report of 
Contact, a new authorization was required by the SSA.  This 
requirement was conveyed to the veteran but no new 
authorization was ever received to permit VA to obtain the 
statement.  

The Board notes that the duty to assist, even under the VCAA, 
is not a one-way street.  See generally Hyatt v. Nicholson, 
No. 04-0957, 2007 WL 2238795 (Vet. App., Aug. 6, 2007).  When 
a veteran is requested to provide necessary information or 
authorization to obtain records, the veteran must comply.  
Their failure to comply can result in the records not being 
obtained.  See 38 C.F.R. § 3.159(c)(2)(i), (ii) (2006).  

The veteran was advised of the need for the new 
authorization.  The veteran was further advised that the case 
would be decided based on the evidence of record in the 
absence of the necessary authorization.  The veteran's 
attorney, rather than provide the authorization, or obtain 
the statement, elected to challenge the validity of the 
requirement to give the authorization.  The applicable 
statute provides that federal agencies are required to 
provide requested information, and at no cost.  See 
38 U.S.C.A. § 5106 (West 2002).  However, the statute does 
not prohibit the record holding federal agency from 
prescribing what is required to obtain the requested record.  
38 C.F.R. § 3.159(c)(2)(ii).  In this case, the veteran 
failed to provide the needed authorization and VA was unable 
to obtain the statement.

In summary, there are no informal claims for a grant of TDIU 
benefits pending at this time.  The veteran's claim in 
January 1988 specifically removed a total disability from 
consideration.  The December 1988 VA examination form noted 
her employment status, and nothing more.  The 1991 VA 
discharge summary also only noted her status as unemployed 
while also noting she was a housewife.  There was no 
accompanying evidence of the veteran's unemployability to 
raise a claim for TDIU.  The SSA evidence established that 
the veteran was employed, full-time in more than marginal 
employment, from 1990 to 1993.  

In reviewing all the evidence of record the Board finds that 
the veteran is not entitled to an effective date for her TDIU 
rating for any period prior to January 1, 1994.  While the 
evidence suggests that she was unemployed for periods prior 
to this date, there is a lack of competent, convincing 
evidence that she was unemployable prior to then.  For the 
reasons discussed, supra, there is no basis to establish an 
earlier effective date.


ORDER

An effective date prior to January 1, 1994 for entitlement to 
TDIU benefits is denied.


____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


